In a negligence action to recover for property damage, defendant appeals, by permission, as limited by its brief, from so much of an order of the Appellate Term of the Supreme Court for the Second and Eleventh Judicial Districts dated January 13,1983, as modified an order of the Civil Court, Kings County, entered June 28,1982, so as to collaterally estop defendant from litigating the question of whether its gross negligence was the proximate cause of the July, 1977 electrical blackout. Order affirmed insofar as appealed from, with costs. Consolidated Edison is estopped from refuting the fact that its gross negligence proximately caused the July, 1977 blackout (Shaid v Consolidated Edison Co., 97 AD2d 610). Titone, J. P., Lazer and Boyers, JJ., concur.